Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12, 16-21, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 14 recites the limitation “the drive is able and configured to impart a controlled, first optionally whole number of rotations…”. The use of the word optionally leaves unclear what is considered to be claimed subject matter.
Claim 1 at line 15 recites the limitation “followed by a controlled, second optionally whole number of rotations…”. The use of the word optionally leaves unclear what is considered to be claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,033,249 (Tamm) in view of US Patent 5,524,796 (Hyer).
In Re claim 1 Tamm discloses a dosing device for a product in powder form (coffee 16), comprising a holder (hopper 14) intended to hold a first quantity of the product therein, which holder is provided on a dispensing side with dosing means (26) which are able and configured to draw off a second smaller quantity of the product from the holder and move it to an outlet of the device, wherein the dosing means comprise a worm body (26) comprising a spindle, on a periphery of which extends a worm thread running at least substantially in a spiral over the periphery of the spindle (shown in Figure 1), wherein the worm thread opens toward the dispensing side of the holder in order to receive the powder and is able and configured (worm is open on top towards hopper 14), when rotated, to move the powder out of the holder to the outlet and to dispense it via an outflow opening of the outlet, and wherein the worm body is at least connectable to a mechanical drive (motor 20) which is able and configured to impart a rotation about the axis to the worm body, characterized in that the drive is able and configured to impart a controlled, first optionally whole number of rotations to the worm body in a first rotation direction followed by a controlled second optionally whole number of rotations in a second opposite direction, which second number is smaller than the first number (statements of intended use are accorded patentable weight only where they would affect the structure of the claimed apparatus, in this case the Tamm apparatus could rotate as claimed.
Tamm doesn’t disclose the worm body comprises at least at an outer end facing toward the outflow opening at least one further worm thread extending from the periphery of the spindle.
Hyer discloses a dispensing device having a holder (chamber 20) having a dispensing apparatus comprising a worm body (46) which comprises multiple worm threads extending from the periphery of the spindle.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Tamm apparatus by manufacturing the worm body to have multiple worm threads, in order to more effectively move the coffee product.
In Re claim 6 Tamm discloses a worm body extending on a base (shown in Figure 1) from a rotation body (24) provided for rotation about a rotation axis in a wall of the holder, wherein the rotation body provide for rotation about a rotation axis in a wall of the holder, wherein the rotation body is provided externally of the holder with coupling means for coupling to a mechanical drive, in particular for coupling to an output shaft (22) of an electric motor (20 shown in Figure 1).
In Re claim 16 Tamm discloses a worm body (26).
In Re claim 17 Tamm in view of Hyer discloses a beverage dispensing device comprising preparing means which are able and configured to receive at least one product in powder form from a dosing device and to mix it with a liquid in order to prepare a beverage, characterized by the dosing device claimed above (Coffee dispenser disclosed in Column 1, lines 9-64 of Tamm).
In Re claim 18 Tamm discloses coffee (title).
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamm in view of Hyer and in further view of WO 2008/049222 (Erman).
In Re claim 5 Tamm in view of Hyer discloses all the limitations, but doesn’t disclose an upstand.
Erman discloses a powder dispenser having a holder (42) and a worm body (40) which interacts with an upstand (54 in Figure 6) which has an angle which matches a portion of the worm body.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Tamm apparatus by adding an upstand at the dispensing outlet, in order to prevent material from trickling out of the dispensing outlet when the worm body is not moving.
In Re claim 20 Tamm discloses a worm body extending on a base (shown in Figure 1) from a rotation body (24) provided for rotation about a rotation axis in a wall of the holder, wherein the rotation body provide for rotation about a rotation axis in a wall of the holder, wherein the rotation body is provided externally of the holder with coupling means for coupling to a mechanical drive, in particular for coupling to an output shaft (22) of an electric motor (20 shown in Figure 1).
Claims 7, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamm in view of Hyer and in further view of WO 2012/134295 (Bongers).
In Re claim 7 Tamm in view of Hyer discloses all the limitations but doesn’t disclose a wheel which is suspended on the outlet side of the holder for engagement between a toothing on the wheel with the worm body.
Bongers discloses a dispenser having a holder (10) and worm body (21) and further comprising a wheel (28) which is engaged with the worm body through toothing (29) on the wheel (shown in Figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Tamm apparatus by adding a wheel suspended in the holder and engaged with the worm body through toothing on the wheel, in order to agitate a product to facilitate dispensing.
In Re claim 21 Tamm in view of Hyer discloses all the limitations but doesn’t disclose a wheel which is suspended on the outlet side of the holder for engagement between a toothing on the wheel with the worm body.
Bongers discloses a dispenser having a holder (10) and worm body (21) and further comprising a wheel (28) which is engaged with the worm body through toothing (29) on the wheel (shown in Figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Tamm apparatus by adding a wheel suspended in the holder and engaged with the worm body through toothing on the wheel, in order to agitate a product to facilitate dispensing.
In Re claim 24 Tamm discloses a worm body (26).
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamm in view of US PGPub 2017/0000288 (Dubief)
In Re claim 8 Tamm discloses a dosing device for a product in powder form (coffee 16), comprising a holder (hopper 14) intended to hold a first quantity of the product therein, which holder is provided on a dispensing side with dosing means (26) which are able and configured to draw off a second smaller quantity of the product from the holder and move it to an outlet of the device, wherein the dosing means comprise a worm body (26) comprising a spindle, on a periphery of which extends a worm thread running at least substantially in a spiral over the periphery of the spindle (shown in Figure 1), wherein the worm thread opens toward the dispensing side of the holder in order to receive the powder and is able and configured (worm is open on top towards hopper 14), when rotated, to move the powder out of the holder to the outlet and to dispense it via an outflow opening of the outlet, and wherein the worm body is at least connectable to a mechanical drive (motor 20) which is able and configured to impart a rotation about the axis to the worm body, characterized in that the drive is able and configured to impart a controlled, first optionally whole number of rotations to the worm body in a first rotation direction followed by a controlled second optionally whole number of rotations in a second opposite direction, which second number is smaller than the first number (statements of intended use are accorded patentable weight only where they would affect the structure of the claimed apparatus, in this case the Tamm apparatus could rotate as claimed.
Tamm doesn’t disclose the worm thread enclosing a smaller volume between successive turns at the base than between successive turns in a part therefor located further toward the outer end.
Dubief discloses a dispenser having a holder (20) and a worm body (23) wherein the worm body comprises threads which enclose a smaller volume between successive turns at the base than between successive turns in a part thereof located further toward the outer end (through the reduction in diameter of the spindle 25 shown in Figure 2a).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Tamm apparatus by using a worm body having a spindle which narrows toward the dispensing end, in order to permit the worm body to enclose larger amounts of product toward the dispensing end to move more coffee per turn.
In Re claim 9 the modification described above in Re claim 8 results in a worm thread which encloses from the base to the outer end a gradually larger volume between successive turns.
Regarding claims 10-15, 22, 23, 25, and 26 Tamm in view of Bongers discloses the limitations, but doesn’t disclose the particular worm body geometry which is used to control the volume of a product which is enclosed by various portions of the worm body along its length. These changes in geometry would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, since it has been held that, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Pfizer v. Apotex
Allowable Subject Matter
Claims 2-4 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753